Citation Nr: 1734704	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Air Force from May 1979 to September 1986, from February 2003 to October 2003, from November 2009 to January 2010, and February 2011 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  Jurisdiction is under the RO in Reno, Nevada.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. In July 2015, the RO received a statement from the Veteran in which he expressed his desire to withdraw his claim for entitlement to service connection for bilateral hearing loss.

2. The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § §  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a) (2016).

By a statement submitted in July 2015, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  This was done in writing and identified the issue withdrawn from the appeal.  See VA 21-4138 Statement in Support of Claim dated July 30, 2015.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

II. Service Connection 

With respect to the Veteran's remaining claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a)(2016).  In light of the fully favorable outcome below, no further discussion here of compliance is not necessary.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran's in-service noise exposure is consistent with his military occupational specialty in aircraft maintenance with his first 15 years as a jet engine mechanic and the next 15 years as an aircraft mechanic.  Thus, noise exposure is acknowledged.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

At a May 2010 VA audio examination, the Veteran reported constant tinnitus. See Anchorage VAMC records.  In May 2011, at an annual examination in service, he reported "severe ringing in both ears." See May 2011 Occupational Health Medical Exam.

At another August 2011 examination, he reported worsening of ringing in the ears after his last tour.  The diagnostic assessment was tinnitus.  The examining physician opined that tinnitus was related to noise exposure from jet engines during the Veteran's twenty plus years in service and working on the flight line. See treatment records.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  Medical evidence of record establishes a current diagnosis of tinnitus and that the Veteran's tinnitus was due to his active service. 

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

ORDER

The appeal of the claim of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


